   Case: 1:19-cv-06386 Document #: 69 Filed: 03/03/20 Page 1 of 2 PageID #:11116




                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

     FRIDA KAHLO CORPORATION,

               Plaintiff,                                        Case No.: 1:19-cv-06386

     v.                                                          Judge Charles P. Kocoras

     THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Sidney I. Schenkier
     ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

               Defendants.

                                SATISFACTION OF JUDGMENT

          WHEREAS, a judgment was entered in the above action on December 5, 2019 [50] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                                DEFENDANT
                    842                                  SloveM


          THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-06386 Document #: 69 Filed: 03/03/20 Page 2 of 2 PageID #:11117



  DATED: February _28th_� 2020                 Respectfully submitted,




                                                   �

                                               Yanling Jiang (Bar No. 6309336)
                                               JiangIP LLC
                                               312-675-6297
                                               111 West Jackson BLVD STE 1700
                                               Chicago, IL 60604
                                               Telephone: 312-675-6297
                                               Email: yanling@jiangip.com
                                               ATTORNEY FOR PLAINTIFF




  Subscribed and sworn before me by Yanling Jiang, on this _28_th day of February, 2020.



  Given under by hand and notarial seal.




                                               Notary Public
                  MICHAEL SEVERT
                    Official Seal
           Notary Public - State of Illinois
        My Commission Expires Sep 11, 2023
                                                           :tl
                                               State of ---------

                                               County of __Cc;
                                                           __tf:)_/_L___
